          Case 2:18-cv-03723-NIQA Document 16 Filed 01/28/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES EVERETT SHELTON                                             CIVIL ACTION
         Plaintiff, prose
                                                                  N0.18-3723
                v.

FCS CAPITAL LLC, et. al.
          Defendants

                                            ORDER
        AND NOW, this 28th day of January 2019, upon consideration of Defendants' motion to

vacate the Clerk's entries of default, [ECF 14], Plaintiffs response in opposition thereto, and for

good cause shown, it is hereby ORDERED that the motion is GRANTED. 1 Accordingly, the

entries of default by the Clerk of December 16, 2018, and December 20, 2018, are VACATED.




         On August 30, 2018, Plaintiff James Shelton ("Plaintiff'), proceeding prose, filed a complaint
against Defendants FCS Capital LLC ("FCS"), Emil Yashayev ("Yashayev"), and Barry Shargel
("Shargel"), alleging violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227. [ECF l]. On
October 23, 2018, Attorney Joshua Thomas entered an appearance on behalf of FCS, Yashayev, and
Shargel, [ECF 5], and filed a waiver of service dated September 24, 2018. [ECF 6]. Pursuant to Federal
Rule of Civil Procedure ("Rule") 4(d)(3 ), a defendant who returns a waiver need not serve an answer to the
complaint until 60 days after the request was sent. Here, these Defendants had until November 23, 2018,
to file an answer.

        On November 13, 2018, Plaintiff filed an amended complaint, which added Robert Jacovetti
("Jacovetti") and Jacovetti Law, P.C. ("Jacovetti Law") as additional Defendants. [ECF 7]. Service onto
these additional Defendants was done by certified mail. [ECF 10, 11]. On December 16, 2018, Shelton
requested the Clerk of Court to enter defaults against FCS, Yashayev, and Shargel. [ECF 9]. The requested
defaults were entered that same day. On December 20, 2018, Shelton filed proofs of service for Jacovetti
and Jacovetti Law and, separately, requested that the Clerk of Court enter defaults against Jacovetti and
Jacovetti Law, which was done that same day.

        On January 7, 2019, Attorney Thomas entered an appearance on behalf of Jacovetti and Jacovetti
Law and filed the instant motion to vacate the clerk's entries ofdefault on behalf of all named Defendants.
[ECF 13, 14]. In the motion, Defendants argue that the defaults should be vacated because ( 1) when entered
against FCS, Yashayev, and Shargel, these Defendants still had time to answer the amended complaint
under the terms of the waiver of service, and (2) Jacovetti and Jacovetti Law were not properly served. In
response, Plaintiff argues that: (1) FCS Yashayev, and Shargel had until November 28, 2018 to respond to
the amended complaint under Rule 15(a)(3), which allows a party to respond to an amended complaint
           Case 2:18-cv-03723-NIQA Document 16 Filed 01/28/19 Page 2 of 2



        It is further ORDERED that Defendants shall answer or otherwise respond to the amended

complaint within fourteen (14) days from the date of this Order.


                                                   BY THE COURT:


                                                   Isl Nitza l Quinones Alejandro
                                                   NITZA I. QUINONES ALEJANDRO
                                                   Judge, United States District Court




within the later of the time remaining to respond to the original complaint or 14 days after service of the
amended complaint; and (2) Jacovetti and Jacovetti law were properly served pursuant to Rule 4(e)(l) and
Pennsylvania Rules of Civil Procedure 403 and 404(2). [ECF 15].

         Rule 55(c) provides that "[t]he court may set aside an entry of default for good cause." Fed. R.
Civ. P. 55(c). Courts are to consider the following factors when ruling on a motion to vacate the entry of
default; to wit: whether the plaintiff will be prejudiced; whether the defendant has a meritorious defense;
and whether culpable conduct of the defendant led to the default. Feliciano v. Reliant Tooling Co., 691
F.2d 653, 656 (3d Cir. 1982). The culpability factor focuses on whether the defendant acted willfully or in
bad faith. Id. In addition, the United States Court of Appeals for the Third Circuit has stressed a "preference
that cases be disposed of on the merits whenever practicable," Hritz v. Woma Corp., 732 F.2d 1178, 1181
(3d Cir. 1984), and that the entry of default judgment is "an extreme sanction,'' Scarborough v. Eubanks,
747 F.2d 871, 875 (3d Cir. 1984), and "generally disfavored." Gross v. Stereo Component Sys., Inc., 700
F.2d 120, 122 (3d Cir. 1983). Accordingly, "in a close case doubts should be resolved in favor of setting
aside the default and reaching a decision on the merits." Gross, 700 F.2d at 122.

         Here, at this early stage in the proceedings, this Court has considered the prejudice Plaintiff may
suffer and finds none. Indeed, Plaintiff has not even asserted that he will be prejudiced by vacating the
entries of default. As to the second factor, in their motion, Defendants have provided a defense which, if
accepted as true (but without adjudicating the argument) appears to have merit. Finally, Defendants'
conduct was not sufficiently culpable to ultimately warrant a default judgment. At most, in the context of
the procedural history described above, Defendants' counsel arguably misunderstood or miscalculated how
much time each of his two sets of clients had to respond to the amended complaint. In light of this analysis,
this Court finds that Defendants have established good cause to vacate the defaults. Feliciano, 691 F.2d at
656. As such, the motion is granted.
